Citation Nr: 1010875	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
sarcoidosis.  

2.  Entitlement to service connection for pulmonary 
sarcoidosis.  


REPRESENTATION

Veteran represented by:	Michael J. Celeste, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision in 
which the RO denied the Veteran's claim for service 
connection because the evidence submitted was not new and 
material.  The Veteran perfected a timely appeal.  

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits-and 
in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pulmonary 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the 
Veteran's claim for service connection for pulmonary 
sarcoidosis.  A May 2007 letter advised the Veteran of his 
appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  The evidence associated with the claims file since the 
April 2007 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and is of sufficient significance that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for pulmonary sarcoidosis.  


CONCLUSIONS OF LAW

1.  The RO's April 2007 decision that denied the claim for 
service connection for pulmonary sarcoidosis became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2009).

2.  As evidence received since the April 2007 rating 
decision, denying service connection for pulmonary 
sarcoidosis, is new and material, the criteria for reopening 
the claim for service connection for pulmonary sarcoidosis 
are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for pulmonary sarcoidosis , the Board finds that 
all notification and development action needed to fairly 
adjudicate that claim has been accomplished.




II.  Pertinent Laws and Regulation

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

III.  Analysis

In an April 2007 rating decision, the RO denied service 
connection for pulmonary sarcoidosis.  The evidence of record 
at that time consisted of the service treatment records, 
various VA treatment records and private treatment records.  
Those records showed that the Veteran had been diagnosed and 
treated for pulmonary sarcoidosis after service.  

The evidence added to the record since the April 2007 rating 
decision consists of private treatment records and statements 
from the Veteran's private doctors.  The newly submitted 
evidence includes a June 2007 statement of Dr. Karbowitz in 
which it was stated that the sarcoidosis in the past may have 
been related to his occupation as a dental technician.  The 
doctor explained that the Veteran was exposed to and inhaled 
debris of metals and porcelains.  This is of particular 
relevance because the Veteran's military occupational 
specialty when he was in service was that of dental service.  

In a separate June 2007 statement from Dr. Siddiqui, another 
one of the Veteran's private doctors, it was stated that it 
was as least as likely as not that the shadow shown on the 
Veteran's lung, through x-ray, while on active duty could 
have been the earliest sign of his current sarcoidosis.  

The evidence that has been submitted since the April 2007 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, relates to 
the unestablished fact of whether the Veteran's current 
condition is related to his active duty.  Thus, the evidence 
tends to establish a previously unestablished fact that was 
necessary to substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for pulmonary sarcoidosis.  


ORDER

New and material evidence having been received; service 
connection for pulmonary sarcoidosis reopened, and is granted 
to this extent only.  


REMAND

With respect to the merits of the Veteran's claim for service 
connection, the Board has determined that further development 
is warranted.  

The Veteran has alleged that his current pulmonary 
sarcoidosis first manifested itself in service when an x-ray 
taken in 1952 revealed a shadow on his lung.  However, there 
is no medical proof to corroborate the Veteran's contention 
that there was a 1952 x-ray taken in service that showed a 
shadow on his lungs.  A November 2009 memorandum from the RO 
shows that a formal finding of unavailability was made with 
respect to the Veteran's service treatment records.  With the 
exception of one service treatment record and the Veteran's 
separation examination report, there are no service treatment 
records available for review.  The Veteran has claimed that 
the x-ray was taken at the Coleman Barracks Dispensary in 
Mannheim Germany.  It appears that no attempt has been made 
to contact the Barracks itself to see if there might be 
records available.  As such, upon remand, the RO/AMC should 
make another attempt to obtain the Veteran's service 
treatment records to include contacting the Coleman Barracks 
Dispensary.  In addition, after completing the above 
development, the Veteran should be afforded a VA examination 
in order to obtain an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make another attempt to obtain the 
Veteran's service treatment records, 
specifically, the claimed 1952 x-ray of 
the Veteran's lungs, by contacting all 
appropriate entities, to include 
contacting the Coleman Barracks 
Dispensary in Mannheim Germany.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  After completing the above 
development, the RO/AMC should schedule 
the Veteran for a VA pulmonary 
examination by an appropriate examiner to 
determine the current nature and etiology 
of his pulmonary sarcoidosis.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as 
likely as not that the Veteran's current 
pulmonary sarcoidosis is related to his 
active service, to include as due to 
exposure to and inhalation of debris of 
metals and porcelains.  The examiner 
should comment on the evidence of record 
including the service treatment records 
and the private opinions of Drs. 
Karbowitz and Siddiqui, dated in June 
2007.  A complete rationale for any 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claim for service 
connection should be adjudicated.  If the 
benefit sought on appeal remain denied, 
the Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


